Citation Nr: 0728957	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-17 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation for the veteran's 
loss of use of his hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 1967 
and from August 1968 to December 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Since the last review of the record by the RO, the veteran 
has submitted pertinent evidence in support of his claim.  He 
waived RO consideration of that evidence, both on the record 
during the July 2007 hearing and by a written statement 
received in August 2007.  Therefore, the Board will proceed 
with adjudication and consider all evidence of record.  See 
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran's loss of use of his hands is the result of 
service-connected disabilities.  

2.  The evidence is in equipoise as to whether the veteran's 
loss of use of his hands is to the extent that no effective 
function remains other than that which would be equally well 
served by amputation stumps with the use of a suitable 
prosthetic appliances.  




CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
for the veteran's loss of use of his hands have been met.  38 
U.S.C.A. § 1114 (m), 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.350 (c), 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board recognizes that Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 38 
U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist a claimant in substantiating a claim.  Further, the 
Board recognizes that this notice includes notice as to 
assignment of effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, because the Board is granting 
the veteran's claim for special monthly compensation and any 
questions regarding assignment of an effective date can be 
addressed by the RO in the first instance, the Board can 
render this decision without risk of prejudice to the veteran 
from any possible defects in meeting the duties required by 
the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, discussion of whether VA has met its obligations 
under the VCAA is not in order.  

The veteran contends that his service-connected disabilities 
of both wrists and hands have resulted in the loss of use of 
his hands, and thus, that he is entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(m).  

Service connection was established by rating decision dated 
in August 2002, for tenosynovitis of the index, ring, and 
little fingers of the veteran's right hand and the middle and 
little fingers of his left hand.  Also established in that 
rating decision was service connection for scars, status post 
flexor tendon release, of the right and left hands.  The 
grants of service connection for these disabilities were 
based upon the association of the disabilities with the 
veteran's service-connected diabetes mellitus.  

Special monthly compensation is payable at a statutorily 
specified rate if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands.  38 U.S.C.A. § 1114(m) (West 
2002); 38 C.F.R. § 3.350 (2007).  

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  38 
C.F.R. § 4.63.  The determination will be made on the basis 
of the actual remaining function of the hand, whether the 
acts of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  Id.  
Complete ankylosis of 2 major joints of an extremity will be 
taken as loss of use of the hand involved.  Id.  

In October 2003, the veteran underwent VA examination of his 
hands.  The examiner provided a history that the veteran had 
undergone previous surgeries to treat tenosynovitis of his 
hands.  At the time of the examination, the veteran had some 
drawing in of his fingers in the ulnar aspect of both hands.  
The examiner commented that he observed the veteran having 
obvious problems with his hands during the interview in that 
his hands would try to draw up into a partially closed fist, 
and the veteran would have to manually straighten his fingers 
and keep his hands resting on his legs.  

During this examination, the veteran reported that he works 
in a water treatment plant and that his hand disabilities 
result in decreased grip strength, causing him to drop 
glassware used in water testing.  He reported pain and an 
inability to drive more than short distances due to the 
effect of these disabilities on his hands.  

Physical examination found the veteran to have decreased 
sensation to vibration, soft touch, and pinprick in the ulnar 
aspect of both hands.  He also had reduced grip strength as 
approximated by squeezing a manometer inflation bulb.  Range 
of motion of all fingers was decreased, the examiner stating 
that the veteran was unable to approximate the fingertips to 
the palmar crease bilaterally.  Active extension of the 
fingers by the veteran was possible if he was allowed the 
time to relax.  

In July 2004 the veteran again underwent surgery of his right 
hand and wrist; A1 pulley releases of the right index and 
long fingers and right carpal tunnel release with median 
nerve neurolysis, flexor tenosynovectomy, and vascularized 
hypothernar fat pad transfer.  

Of record is an initial therapy evaluation from Springfield 
Hand Rehab, dated in March 2005.  The therapist stated that, 
while no specific dexterity tests were performed, the veteran 
demonstrated significant difficulty with fine motor tasks due 
to reduced range of motion and sensation of the fingers.  
This evaluation included detailed measurements and 
observations.  The therapist defined normal range of motion 
in degrees for the metacarpal phalangeal (MP) joint as 0 to 
90 degrees, for the proximal interphalangeal (PIP) joint as 0 
to 105 degrees, and for the distal interphalangeal (DIP) 
joint as 0 to 75 degrees.  He also provided the results of 
measurements of the active range of motion of each of these 
joints for all fingers of both hands.  Those range of motion 
measurements were nearly identical to those measured in the 
October 2005 VA examination. 

In all instances, the veteran had less than normal range of 
motion but, other than the small finger of the left hand, the 
veteran was capable of some motion of each joint of all 
fingers.  He also had severely reduced range of motion of 
both wrists; with measurements essentially the same as those 
obtained in an October 2005 VA examination.  

Normal grip strength was listed as 100 pounds with the 
veteran demonstrating 11 pounds of grip strength with the 
right hand and 6 pounds with the left hand.  Pinch strengths 
were also all reduced to approximately half of normal for 
both hands.  Sensation of all fingers was diminished with 
sensation of the right long finger listed as loss of 
protective sensation.  

In October 2005, the veteran underwent another VA examination 
of his hands.  This examiner referred to the Springfield Hand 
Rehab note in his examination report, endorsing the accuracy 
and thoroughness of the active range of motion measurements 
in that report.  He also provided range of motion 
measurements for the fingers of both hands and for both 
wrists.  

As to the veteran's right hand, motions of the joints were as 
follows:  For the index finger, 0 to 40 degrees for the MP 
joint, 15 to 85 degrees for the PIP joint, and 0 to 20 
degrees for the DIP joint; for the long finger, 0 to 50 
degrees for the MP joint, 20 to 90 degrees for the PIP joint, 
and 0 to 20 degrees for the DIP joint ; for the ring finger, 
0 to 40 degrees for the MP joint, 20 to 95 degrees for the 
PIP joint, and 0 to 10 degrees for the DIP joint; for the 
small finger, 0 to 25 degrees for the MP joint, 20 to 90 
degrees for the PIP joint, and 0 to 40 degrees for the DIP 
joint.  As to the veteran's left hand, range of motion of the 
joints were as follows:  For the index finger 15 to 42 
degrees for the MP joint, 17 to 90 degrees for the PIP joint, 
and 0 to 40 degrees for the DIP joint; for the long finger, 
20 to 40 degrees for the MP joint, 20 to 90 degrees for the 
PIP joint, and 0 to 40 degrees for the DIP joint ; for the 
ring finger, 20 to 40 degrees for the MP joint, 30 to 90 
degrees for the PIP joint, and 0 to 30 degrees for the DIP 
joint; for the small finger, 25 to 25 degrees for the MP 
joint, 20 to 80 degrees for the PIP joint, and 0 to 40 
degrees for the DIP joint.

This examiner also provided for a centimeter (cm.) 
measurement of the distance between the tips of the finger to 
the proximal transverse crease of the palm of the hand.  For 
the right hand this was 1 cm. for the thumb, 2nd, 4th, and 
5th digits, and 3 cms. for the 3rd digit.  For the left hand 
this was 1 cm for the thumb and 3rd digit, 2 cm. for the 2nd 
digit, and the 4th and 5th digit were in fixed full flexed 
deformity.  Testing to determine the ability of the veteran 
meet the tip of the thumb to the opposing fingers, showed for 
the right hand, the 5th digit was 3 cm apart, the 4th digit 1 
cm apart, the 3rd digit and 2nd digit were able to be 
opposed; for the left hand, the 5th digit was 3 cm from the 
thumb, the 4th 0.5 cm from the thumb, and the 3rd digit and 
2nd digit were also able to be opposed.  

Right wrist extension was 5 degrees, flexion was 30 degrees, 
both radial and ulnar deviation were 5 degrees each.  Left 
wrist extension was 10 degrees flexion was 30 degrees, radial 
deviation of 5 degrees, and ulnar deviation was 0 degrees.  
The examiner stated that normal range of motion of the wrist 
was 60 degrees of extension, 75 degrees of flexion, 20 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  

Examination showed diminished protective sensation of the 
right ring finger, small finger, and thumb and loss of 
protective sensation of the long finger hand as well as 
diminished sensation of the index finger.  As to the left 
hand, there was diminished protective sensation of the index 
finger, long finger, ring finger, and small finger, while the 
thumb also showed diminished sensation with light touch.  

Grasp strength of both hands was approximately 2 on a scale 
of 5.  Push and pull strengths of the hands were equal 
bilaterally and approximately 1 on a scale of 5 to the 4th 
and 5th digits of both hands and 3 out of 5 to the 1st, 2nd, 
and 3rd digits of both hands.  

The examination report also contains the veteran's reported 
functional limitations caused by his disability of the hands 
and wrists.  He reported that he frequently dropped glassware 
at work and that, his hands were so painful at the end of his 
work shift, that he frequently dropped his car keys when 
going to this car after work.  

This examiner provided a relevant diagnosis that the veteran 
suffered from severe stenosis tenoysnovitis of the hands and 
that this was as likely as not due to the veteran's service-
connected diabetes mellitus.  He also provided that the 
veteran suffered from severe carpal tunnel syndrome, stating 
that the veteran has ongoing weakness and numbness of the 
hands as a result, which was also at least as likely as not 
related to his diabetes mellitus.  

In July 2007, the veteran and D.G., who stated that he has 
known the veteran for several years, provided testimony 
regarding this claim.  The veteran testified that he could no 
longer perform some of the tasks that he had previously 
performed in his work in the water treatment plant, such as 
repairing broken machines.  Hearing transcript at 3.  D.G. 
testified that the veteran is unable to operate the valves in 
his job and that his employer has made concessions for the 
veteran.  Id.  The veteran stated that he now was just 
pushing buttons and writing down numbers.  Id.  He also 
testified that he does not drive on long trips because of 
difficulty holding the steering wheel.  Id. at 5.  In 
responding to a question from the undersigned as to whether 
he could button his shirt or use a fork, the veteran 
addressed the functional limitations of his disability in 
toilet and bathing functions.  Id. at 5-6.  He testified that 
he has to wait for his wife to get home to help him clean 
himself, and that if he cannot wait, he has to use a pad in 
his underwear until she returns home.  Id.  He also testified 
that he wears bath soap on a diver's rope around his neck 
because it would be difficult to retrieve the soap should he 
drop it in the shower.  Id.  

The veteran went on to testify that his wife does most of the 
repair jobs around the house, and carries items in from the 
grocery store.  Id. at 8 - 9.  He also stated that he lost 
his grip on a ladder in December 2005, resulting in an injury 
that required 23 stitches in his head.  Id. at 9.  D.G. 
testified that he had observed the veteran drag papers and 
pens so he could pick them up "underhand" rather than in a 
normal manner.  Id. at 9.  D.G. also testified that he 
observed the veteran to pick up a drinking glass and then 
drop it due to his hand disability.  Id.  

Clear from the October 2005 VA examination report and the 
March 2005 Springfield Hand Rehab evaluation, is that the 
veteran has considerable loss of use of his hands due to his 
service-connected disabilities, to include diabetes mellitus.  
Range of motion was more or less half of normal for most 
finger joints with the 4th and 5th digits of the left hand in 
fixed full flexed deformity.  He also has severely limited 
motion of both wrists.  Also clear, is that he has a 
considerable reduction in sensation of the fingers of both 
hands.  Most significantly, the veteran's grip strength was 
measured at approximately 10 percent of normal for both hands 
March 2005 and less than half of normal in October 2005 and 
his pinch grip and push pull strength were also found to be 
considerably less than normal.

That said, the veteran has indicated that he is able to push 
buttons at work and that his work functions include writing 
down numbers.  The ability to push buttons would be equally 
well served with even the most rudimentary of prosthetic 
devices, and is not evidence that the veteran has greater use 
of his hands then he would have with amputation stumps and 
prostheses.  Further, the Board finds the matter at least in 
equipoise as to whether the veteran's ability to write down 
numbers evidences greater function of his hands than he would 
have with amputation stumps and suitable prosthetic 
appliances.  The veteran's extremely weakened bilateral grip 
strength, the limited range of motion of his fingers, loss of 
sensation, and his difficulty during the October 2003 
examination, as observed and recorded by the VA examiner, 
place at least in equipoise the issue of whether he has any 
greater function of his hands than he would with amputation 
stumps and suitable prostheses.  In such cases, the veteran 
is given the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Therefore, special monthly 
compensation under 38 U.S.C.A. § 1114(m) is warranted.  


ORDER

Special monthly compensation for the veteran's loss of use of 
his hands is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


